Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 14-22, filed November 29, 2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Sumit Bhattacharya on February 17, 2022.



Claim 10 has been amended as follows:
          10.           A non-transitory computer readable medium having stored
thereon machine readable instructions to provide print mode quality selection, the machine readable instructions, when executed, cause a processor to:
           determine, based on a preliminary rendering of print data, resulting pixel tones within each printing material separation of a plurality of printing material separations, wherein a printing material separation represents a printing material plane of the preliminary rendering;
          classify, based on the resulting pixel tones, a maximum tone of each pixel of the
preliminary rendering by determining whether a maximum tone of a pixel is less than a tone threshold, and in response to a determination that the maximum tone of the pixel is less than the tone threshold, classifying the pixel as including a specified tone;
         select a specified print mode of a plurality of print modes to meet a classification of the maximum tone of each pixel, wherein to select the specified print mode, the machine readable instructions further cause the processor to determine whether a map of classifications of an image formed by the print data warrants use of a particular print mode associated with a particular pixel tone;
         generate raster data based at least in part on a further rendering of the print data; and
         generate further print data including the raster data and the specified print mode.



Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
      With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20100182622 to Nakamura discloses a system comprising:
      a processor, and
      a non-transitory computer readable medium having stored thereon machine readable instructions which, when executed, cause the processor to (paragraph 46; ROM stores program for execution by CPU 24):
      determine, based on a preliminary rendering of print data, resulting pixel tones within each printing material separation of a plurality of printing material separations (paragraph 49-51, 57-59, 70; generated bitmap(preliminary rendering)  of print image data includes bitmap of CMYK planes; for each bitmap pixel if CMY=0 and gradation value (tone value) of K>a is determined; if pixel gradation (tone) satisfies CMY=0 and K>a then pixel is labeled K_D pixel; the pixel gradation determination is for each of CMYK printing planes (print material separation)), wherein a printing material separation represents a printing material plane of the preliminary rendering (paragraph 51, 57-59; the pixel gradation determination for the bitmap data is for each of CMYK printing planes (print material separation) of the bitmap process);
pixel of a plurality of pixels of the preliminary rendering by comparing the tone of each pixel to a tone threshold (paragraph 51, 57-59, 70; after generating bitmap(preliminary rendering)  of print image data, for each bitmap pixel if CMY=0 and gradation value (tone value) of K>a (tone threshold) is determined; if pixel gradation (tone) satisfies CMY=0 and K>a then pixel is labeled K_D pixel (classification));       
            generate raster data based at least in part on a further rendering of the
print data (paragraph 44, 47, 49, 127-128; corrected bitmap data (generating raster data) provides based on correction (further rendering) of the preliminary bitmap of the print data by using conversion table); and
            generate further print data including the raster data (paragraph 59; corrected bitmap (further print data) data generated is provided to the print engine).

        US Patent Application Publication Pub. No. US 20140176966 to Kuno discloses to classify (limitation interpreted under 35 U.S.C. 112(f) as the processor to perform tone classification; see paragraph 28-29; CPU 110), based on the pixel tones, a tone of each object of a plurality of objects of the preliminary rendering by comparing the tone of each object to a tone threshold, wherein an object includes a plurality of adjacently disposed pixels (paragraph 104-105; brightness values of pixel (tone) is used to classify “process regions” (objects) by comparing the distribution of brightness values of pixels in each process region with threshold and based on whether distribution of pixel brightness is less or greater than threshold, the process region is classified as 
       select a specified print mode of a plurality of print modes to meet the classification of the tone of each object (paragraph 106-108; based on the classification of process region (object) into text/photo/graphics different types of nozzle pattern (modes) are selected such as nonuniform partial nozzle pattern (print mode) or uniform partial nozzle pattern); and
       to generate further print data including the raster data and the specified print mode (paragraph 104; input image can be bitmap image (raster data) in step s210; paragraph 106-113; generation of further print data in steps s295 including the selected specified print mode in steps s225 and s230 by selection unit 249).


       With regards to independent claim 8, see above Statement on Reasons for Allowance for claim 1 since claim 8 discloses limitations similar to claim 1. 


         In addition to the teachings of the claims 1 and 8 as a whole, the closest prior art of record failed to teach or suggest, 
         “wherein to select the specified print mode, the machine readable instructions further cause the processor to determine if a map of classifications of an image formed by the print data warrants use of a particular print mode associated with a particular pixel tone”

         Therefore, claims 2-7, 9 are allowable for depending on claims 1 and 8 respectively.


        With regards to independent claim 10, Nakamura discloses non-transitory computer readable medium having stored thereon machine readable instructions to provide print mode quality selection (paragraph 11, 39, 53; selection of correction for K_D_comp pixels results in improved print quality), the machine readable instructions, when executed, cause a processor to (paragraph 44; CPU 24 executes program stored in ROM 26):
       determine, based on a preliminary rendering of print data, resulting pixel tones within each printing material separation of a plurality of printing material separations, wherein a printing material separation represents a printing material plane of the preliminary rendering (paragraph 49-51, 57-59, 70; generated bitmap(preliminary rendering)  of print image data includes bitmap of CMYK planes; for each bitmap pixel if CMY=0 and gradation value (tone value) of K>a is determined; if pixel gradation (tone) satisfies CMY=0 and K>a then pixel is labeled K_D pixel; the pixel gradation determination is for each of CMYK printing planes (print material separation));
      classify, based on the pixel tones, a maximum tone of each pixel of the preliminary rendering by determining whether the maximum tone of a pixel is less than a tone

        in response to a determination that the maximum tone of the pixel is less
than the tone threshold, classifying the pixel as including a specified tone (paragraph 51-52; when pixel has CMY=0 and K gradation (Tone) greater than zero, then K is maximum tone of pixel; the pixel is classified into K_D (dark) or K_L (light) based on whether K (max tone) being greater or less than “a”; if the K value is less than “a” than it is classified as monochrome light tone pixel (specified tone));
         select a specified print mode of a plurality of print modes to meet the classification of the maximum tone of each pixel (paragraph 53, 57, 68, 79, 127-128; a first print mode for pixels (NO correction) labeled as K_D_noncomp in which the pixels are not corrected and a second print mode (with correction) for pixels labeled as K_D_comp in which the pixels are corrected is selected based on label of pixel (classification) for the K_D type pixels (pixels not classified as specified tone) having maximum K tone (CMY = 0); paragraph 44, 57; CPU performs correction (selection of correction mode) or no correction (no correction mode) based on label);
        generate raster data based at least in part on a further rendering of the print
data (paragraph 44, 47, 49, 127-128; corrected bitmap data (generating raster data) provided based on correction (further rendering) of the preliminary bitmap of print data using conversion table); and
       generate further print data including the raster data (paragraph 59; corrected bitmap (further print data) data generated is provided to the print engine)

        Kuno discloses to generate further print data including the raster data and the specified print mode (paragraph 104; input image can be bitmap image (raster data) in step s210; paragraph 106-113; generation of further print data in steps s295 including the selected specified print mode in steps s225 and s230 by selection unit 249).


         In addition to the teachings of the claim 10 as a whole, the closest prior art of record failed to teach or suggest, 
         “wherein to select the specified print mode, the machine readable instructions further cause the processor to determine whether a map of classifications of an image formed by the print data warrants use of a particular print mode associated with a particular pixel tone”

          Therefore, claims 11-15 are allowable for depending on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

02/17/2022